IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 111 MM 2019
                                                  :
                      Respondent                  :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 PRESTON WAYNE WALTERS,                           :
                                                  :
                      Petitioner                  :


                                         ORDER



PER CURIAM

       AND NOW, this 11th day of December, 2019, the “Petition to Accept Filing of

Petition for Allowance of Appeal Nunc Pro Tunc” is GRANTED. Counsel is DIRECTED

to file a Petition for Allowance of Appeal within 15 days.